391 F.2d 284
UNITED STATES of America, Appellee,v.William Bradley KARGOE, Appellant.
No. 11877.
United States Court of Appeals Fourth Circuit.
Argued Feb. 5, 1968.Decided Feb. 8, 1968.

Carl A. Barrington, Jr., Court-appointed counsel, Fayetteville, N.C.  (Barrington, Smith & Barrington, Fayetteville, N.C., on brief), for appellant.
William S. McLean, Asst. U.S. Atty.  (Robert H. Cowen, U.S. Atty., on brief), for appellee.
Before BRYAN, WINTER and CRAVEN, Circuit Judges.
PER CURIAM:


1
The factual determination of the district judge made at the trial when he admitted defendant's statements in evidence against him that the statements were freely and voluntarily made in full knowledge of defendant's rights under Miranda v. State of Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966), and Escobedo v. State of Illinois, 378 U.S. 478, 84 S. Ct. 1758, 12 L. Ed. 2d 977 (1964), was not clearly erroneous.  We affirm the conviction and judgment entered thereon.


2
Affirmed.